Citation Nr: 0606310	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-05 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a higher initial evaluation for the 
residuals of left distal malleolus fracture, evaluated as 
noncompensably disabling before November 27, 2002 and as 10 
percent disabling from November 27, 2002.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran testified before the undersigned Veterans Law 
Judge in September 2003.  This case was previously before the 
Board, in May 2004, when the Board remanded the issues for 
further development.  The case is now again before the Board.

The Board notes that the RO granted a noncompensable 
evaluation for the service-connected left wrist disability, 
effective in November 2001, and a 10 percent evaluation, 
effective in November 2002.  However, as this increased 
rating does not constitute a full grant of all benefits 
possible, and as the veteran has not withdrawn his claim, 
this issue is still pending.  See AB v. Brown, 6 Vet. App. 35 
(1993).  In addition, as the veteran appealed the rating 
initially assigned his left wrist disability, the Board will 
consider the proper evaluation to be assigned for this 
disability from the time period beginning with the grant of 
original service connection, pursuant Fenderson v. West, 12 
Vet. App. 119 (1999).  

The issue of service connection for PTSD addressed in the 
REMAND portion of the decision below is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The residuals of fracture to the left distal malleolus is 
manifested by pain and painful motion, range of motion 
measured at zero to 60 degrees palmar flexion and zero to 65 
degrees extension reduced by 5 degrees after repetitive use; 
no gross neurological deficit of the left arm or hand; muscle 
strength and deep tendon reflexes normal and equal 
bilaterally; and clinical findings of degenerative joint 
disease prior to November 27, 2002.

2.  The veteran is right handed.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation, and no 
greater, have been met for the residuals of fracture to the 
left distal malleolus beginning with the date of service 
connection on November 29, 2001.  38 U.S.C.A. § 1155, 5102, 
5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 
4.41, 4.44, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215 
(2005).

2.  The criteria for an initial evaluation of greater than 10 
percent for the residuals of fracture to the left distal 
malleolus have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 
5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 
4.44, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and to Notify

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the instant case, 
VCAA notice was provided by letters dated in November 2001, 
July 2003.  The January 2003 statement of the case (SOC) and 
subsequent supplemental statements of the case (SSOCs), 
including the one dated in December 2005, also provided 
notice of the laws and regulations.  In addition, the case 
was remanded in May 2004 in part to provide further notice 
and to obtain additional records and a VA examination.  
Nonetheless, the letters neglected to ask the veteran to 
provide all evidence he may have in his possession to support 
his claim, i.e., the "4th element."  Notwithstanding, the 
letters notified the veteran that evidence and information 
was necessary to substantiate his claim for a higher initial 
evaluation and requested that he provide it.  In addition, VA 
fully notified the veteran of what was required to 
substantiate his claim in subsequent SSOCs.  Together, the 
letters, SOC, and SSOCs provided the veteran with a summary 
of the evidence, the applicable laws and regulations, and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, the service department, Social Security 
Administration (SSA), and other federal agencies.  He was 
asked to provide a properly executed release so that VA could 
request private medical treatment records for him, but was 
further advised that it was ultimately his responsibility to 
send medical treatment records from any private physicians.  
The duty to notify the appellant was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c), (d) (2005).  The RO obtained service medical 
records, VA treatment records, VA examination reports, as 
well as written statements from the veteran.  The veteran has 
not advised the RO of the existence any other VA or non-VA 
treatment records.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c)(4) (2005).  In this case the veteran was afforded 
a VA examination in July 2005.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. § 5103 and 
5103A; 38 C.F.R. § 3.159.

II.  Higher Initial Evaluations

In November 2001, the veteran filed a claim requesting 
service connection for a left wrist disability.  The RO 
granted service connection in a May 2002 rating decision, 
assigning a noncompensable evaluation effective November 29, 
2001.  Subsequently, the RO assigned a 10 percent evaluation, 
effective November 27, 2002.  In statements and testimony, 
the veteran contends that his left wrist disability causes 
pain and stiffness, and loss of strength and interferes with 
his occupation as welder and mechanic.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Schedule).  The ratings are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  When rating the veteran's service connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (2005).

As noted above, the veteran appealed the evaluation initially 
assigned his service-connected left wrist disability, hence, 
the Board will consider the proper evaluation to be assigned 
for this disability from the time period beginning with the 
grant of original service connection, pursuant to the Court's 
holding in Fenderson, supra.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. §§ 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. §  4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

As noted above, the veteran's service connected left wrist 
disability was originally assigned a noncompensable 
evaluation, effective in November 2001, and subsequently 
assigned a 10 percent evaluation, but effective only from 
November 2002.  Consequently, there are two distinct, or 
"staged" time periods for consideration.  As set forth 
below, the Board determined that the veteran meets the 
criteria for a 10 percent evaluation from the date of service 
connection, or November 29, 2001.  Thus, the Board will 
discuss the time periods-prior to November 27, 2002 and 
beginning November 27, 2002-as one.

As VA medical records identify the veteran's right hand as 
his dominant hand, the left wrist is rated as minor.  The RO 
evaluated the service-connected residuals of a fracture of 
the left distal malleolus under Diagnostic Code 5215.  Under 
Diagnostic Code 5215, a 10 percent evaluation is warranted 
for limitation of motion of the wrist demonstrating either 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with forearm.  A 10 percent evaluation is the maximum 
evaluation afforded for this disability under Diagnostic Code 
5215.

The Board will also consider whether other diagnostic codes 
are applicable.  Under Diagnostic Code 5214, ankylosis of the 
wrist, a 30 percent evaluation is warranted for favorable 
ankylosis in 20 degrees to 30 degrees dorsiflexion.  A 40 
percent evaluation is warranted for any other ankylosis 
position, except favorable and a 50 percent evaluation is 
warranted for ankylosis in an unfavorable position, in any 
degree of palmar flexion, or with ulnar or radial deviation.

VA outpatient treatment records dated in May 2001 through 
July 2004 document complaints of and treatment for the left 
hand in November 2002.  At this time, the records show the 
veteran complained of pain and numbness in the left hand and 
wrist region, located in the medial part of the hand without 
radiation into the arm or neck with onset approximately two 
years prior.  The physician noted objective observations of 
reflexes at 2+ throughout, no atrophy or weakness, but 
inconsistent decreased sensation in the medial aspect of the 
left hand and to a less extent the lateral aspect.  Tinel 
Test was noted to induce numbness in the left hand.  The 
physician assessed numbness in the 4th and 5th digit of the 
left hand and the medial part of the left hand with pain in 
the left wrist.  Further tests were requested, but the 
balance of treatment records does not show that the veteran 
underwent additional tests.  The examiner noted that he gave 
the veteran medication for inflammation due to arthritis.  
There are no further entries concerning the left hand.

At a July 2005 VA examination, the examiner measured range of 
left wrist motion at zero to 60 degrees palmar flexion with 
pain beginning at beginning at 60 degrees.  Extension was 
measured at zero to 65 degrees without pain.  Ulnar deviation 
measured zero to 40 degrees with pain beginning at 40 
degrees, and radial deviation at zero to 17 degrees with no 
pain or radial deviation.  Repetitive use was found to cause 
an increase in pain, especially in extension and ulnar 
deviation.  Radial deviation then measured zero to 80 degrees 
and ulnar deviation zero to 40 degrees.  Pain also decreased 
range of motion by 5 degrees.  No gross neurological deficit 
of the left arm or hand was found.  Muscle strength and deep 
tendon reflexes were normal and equal bilaterally, and there 
was no evidence of entrapment.  However, veteran complained 
of subjective numbness and tingling.  Tingling was present 
during Phalen's sign but Tinel sign was negative.  EMG 
results showed mild carpal tunnel syndrome only on the right.  
The examiner observed no swelling, edema, effusion, 
instability, weakness, tenderness, redness, heat, painful 
motion, abnormal movement or guarding.  No ankylosis was 
present.  Clinical tests showed degenerative joint disease, 
post-traumatic in nature.  Noting that the claims file was 
reviewed, the examiner diagnosed degenerative joint disease 
of the left wrist, posttraumatic with limitation in function 
due to pain, mild to moderate during flare-ups, without 
objective evidence of neurological damage.

The RO appears to have granted the higher, 10 percent, 
evaluation in November 2002 based on the findings of pain and 
numbness and clinical evidence of arthritis in the left 
wrist, although the description of the disability was not 
changed, in consideration of DeLuca, supra.  However, the 
veteran consistently averred that his left wrist disability 
included pain, stiffness, limitation of motion and loss of 
strength.  The Board finds that the veteran's contentions 
credible.  Thus, in conjunction with the consistency of the 
veteran's complaints and his testimony, the Board accepts the 
VA treatment records assessment in November 2002 that the 
veteran's left wrist problem has been longstanding for two 
years and finds that it may grant a 10 percent evaluation 
under Diagnostic Code 5214 from the date of service 
connection in November 2001.  See DeLuca, supra, and 
38 C.F.R. §§ 3.102, 4.7.  An evaluation of greater than 10 
percent is not warranted, however, as the medical evidence 
simply does not show that the required manifestations are 
present.  Absent findings of unfavorable ankylosis or 
favorable ankylosis productive of limitation of motion 
between 20 to 30 degrees dorsiflexion, the medical evidence 
does not show that the veteran's manifestations warrant an 
evaluation greater than 10 percent under Diagnostic Code 
5214.  Also, an evaluation greater than 10 percent is not 
afforded under Diagnostic Code 5215.

As such, and after consideration of all of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the assignment of an evaluation greater 
than 10 percent for the service connected left wrist 
disability.

Diagnostic Code 5003, which contemplates, traumatic 
arthritis, affords evaluations based on limitation of motion 
based on X-ray evidence but which may not be combined with 
ratings based on limitation of motion.  As the veteran is 
currently receiving an evaluation of 10 percent, by this 
decision granted to the date of service connection in 
November 2001, based on limitation of motion, the assignment 
of a separate, compensable evaluation for traumatic arthritis 
based on limitation of motion is impermissible under the 
criteria.  See also 38 C.F.R. § 4.14 (2005).

Concerning consideration of neurological findings that could 
warrant a separate, compensable evaluation under the 
diagnostic codes within 38 C.F.R. § 4.124a, the Board notes 
that the July 2005 VA examination specifically tested for 
such manifestations, based on the veteran's subjective 
complaints of numbness and tingling.  However, the examiner 
was unable to find clinical evidence of such manifestations.  
Rather, further testing by EMG evidenced carpal tunnel 
syndrome on the right side only.  The Board notes that 
findings of decreased sensation were noted in the November 
2002 treatment records, but these findings were then 
described as inconsistent.  The examiner in July 2005 
specifically noted that this was one of the reasons further 
studies, (the EMG) was requested.  However, clinical findings 
of neurological damage were not evidenced in July 2005, and 
are not reflected elsewhere in the medical evidence.  The 
medical evidence does not show that any neurological 
pathology was diagnosed either in November 2002 or 
thereafter.  Rather, in November 2002, as noted above, the 
reflexes were at 2+ throughout, and there were no findings of 
atrophy or weakness.  Concurring, the July 2005 examination 
found no clinical evidence of neurological pathology.  Thus, 
the Board finds that the preponderance of the evidence is 
against the assignment of separate, compensable evaluations 
for the service connected left wrist disability at this time.

In evaluating the veteran's service-connected left wrist 
disability, the Board considered the disabling effects of 
pain, painful and limited motion, as indicated in the above 
discussions.  See DeLuca, supra.  The veteran's complaints of 
pain and pain upon motion and findings of limited and painful 
motion were considered in the level of impairment and loss of 
function attributed to his left wrist disability.  The Board 
notes that these manifestations are credited to provide the 
evaluation already assigned for this disability herein.  
VAOPGCPREC 36-97 (December 12, 1997).  

The Board has considered whether "staged" ratings may be 
warranted for this disability, in accordance with Fenderson, 
supra.  However, in the present case, the Board finds that an 
initial evaluation of 10 percent may be granted from the date 
of the grant of service connection.  Further "staged" 
ratings are not indicated by the medical evidence.

The veteran has testified that his service connected left 
wrist disability interferes with his occupation as welder and 
mechanic.  However, the Board can find no evidence of 
exceptional disability in this case.  The veteran's left 
wrist disability has not required treatment so frequent, or 
hospitalization, such as to render the application of the 
schedular criteria impractical.  Hence, as a whole, the 
evidence does not show that the impairment resulting solely 
from the left wrist disability warrants extra-schedular 
consideration.  See 38 C.F.R. §§ 3.321(b)(1) (2005).

Accordingly, the Board concludes that the impairment 
resulting from the service-connected left wrist disability 
the 10 percent evaluation, herein awarded from the date of 
original service connection in November 2001.  


ORDER

An initial evaluation of 10 percent, and no greater, for the 
residuals fracture of the left distal malleolus prior to 
November 27, 2002 is granted subject to the laws and 
regulations governing the award of monetary benefits.

An initial evaluation for the residuals fracture of the left 
distal malleolus greater than 10 percent is denied.


REMAND

The veteran also seeks service connection for PTSD.  The 
Board reviewed the record and finds that further action is 
required prior to the completion of appellate action.  In its 
May 2004 remand, the Board asked the RO/AMC to attempt to 
verify the veteran's stressor.  The RO/AMC attempted to 
comply but, in doing so, requested information of only one of 
the three units to which the veteran's service personnel 
records demonstrate he was assigned.  There were two other 
units, namely the 19th Maintenance Company and HMSC, 185th 
Maintenance Battalion (DS).  The 185th Maintenance Battalion 
was a direct support combat unit.  The RO/AMC did not request 
information as to the remaining two units. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National 
Personnel Records Center (NPRC) and obtain 
all available Unit Histories, Operating 
Reports/Lessons Learned, and Morning 
Reports for the following units:
*	HHC, 198th Infantry Brigade
o	From July to September 1971
o	From October to December 1971
*	19th Maintenance Company
o	From October to December 1971
o	From January to March 1972
*	HMSC, 185th Maintenance Battalion 
(Direct Support)
o	From January to March 1972.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC should 
re-adjudicate the veteran's claim for 
service connection for PTSD, including 
consideration of Pentecost v. Principi, 16 
Vet. App. 124 (2002).  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


